Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 12/15/2020.
Claims 1, 3-19, and 21 are pending for this examination.
Claims 1, 9, and 15 were amended.
Claims 2 and 20 were cancelled.
Claim 21 was added.

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,606,775 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-19, and 21 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for removing / deleting data or compressing data, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method implemented in a computer tile based system with each computer tile having a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ramesh (US 2020/0341762) teaches a computing tile system where queued data can be reduced in size / quantity by performing an operation on a bit string in which the bit string is converted from a first format to a second format.
Gamei et al. (US 2016/0373788) teaches an image processing system where image data is filtered and compressed prior to storage / transmission.
Faerber et al. (US 2010/0299316) teaches a system and method for block compression with blocks of repeated values where blocks have standardized sizes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL SUN/Primary Examiner, Art Unit 2183